Order entered April 10, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00095-CR
                                      No. 05-12-00096-CR
                                      No. 05-12-00097-CR

                                THOMAS LEE NIX, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                    Collin County, Texas
               Trial Court Cause Nos. 003-82321-10, 003-82323-10, 003-82324-10

                                            ORDER
          The Court REINSTATES the appeals.

          On January 24, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant had partially retained counsel but was unable to fully pay;

(3) appellant has not paid for the reporter’s record; (4) the court has determined that appellant is

now indigent; and (5) Jeremy Rosenthal has been appointed to represent appellant. The trial

court noted that the court reporter is on short term disability due to a medical procedure and

recommended that she be given sixty days from the March 1, 2013 hearing to file the reporter’s

record.
       We DIRECT the Clerk to substitute Jeremy Rosenthal as appellant’s appointed attorney

of record in place of Bradley Voyles.

       We ORDER Marigay Black, official court reporter of the County Court at Law No. 3, to

file the reporter’s record by MAY 10, 2013.

       Appellant’s brief will be due thirty days after the reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Marigay Black, official court reporter, County Court at Law No. 3, and to counsel for all parties.


                                                      /s/     DAVID EVANS
                                                              JUSTICE